DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/16/2022 has been entered. 
Support for the amendment to claim 1 is found in Figs. 3, 6, and 8 as filed 12/05/2019.
The Objections to claims 1, 4, and 11 have been overcome by the amendments and are now withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, 6-7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coakley et al. (US 2017/0077487 A1, as cited in the previous Office action).
Regarding claim 1, Coakley discloses a secondary (lithium-ion cells, Coakley [0002, 0102]) battery module (subsets 110/120 of battery cells connected to form battery pack assembly, Coakley [0004, 0087, 0119] and Figs. 1F and 26), comprising:
a plurality of cylindrical (cylindrical shape exemplified in Coakley Figs. 4D-4E and [0102]) secondary battery cells (lithium ion cells 100, Coakley [0102]) respectively having a battery case (exteriors of cells 100 shown in Coakley Figs. 4D-4E) in which an electrode assembly and an electrolyte are accommodated (an electrode assembly and electrolyte are known components within functional lithium-ion and other rechargeable cells, which are the battery types within the Coakley invention per Coakley [0002, 0102]);
a cell frame at which the plurality of cylindrical secondary battery cells is disposed (Cell supporting structure 107 holding cells 100, Coakley [0148] and Figs. 4D-4E); and
a bus bar (interconnect circuit 130, Coakley Figs. 1E-1F, 2D, and 7E-7F) electrically connected to the plurality of cylindrical secondary battery cells (interconnect circuits allow for electrical connection of subsets of battery cells, Coakley [0119-0120]) and having a fusing portion (fusible link 170, Coakley [0122, 0127] and Figs. 2B and 2D), 
wherein the bus bar has a plurality of layers made of different materials from each other (conductive layer 140 and insulating layer 150, Coakley [0121-0123] and Figs. 1C-1E; layered interconnects also in Coakley [0164, 0225-0226, 0229-0230] and Figs. 7F, 15-20, and 21B-21D), wherein the plurality of layers of the bus bar include (see annotation below of Coakley 2A-2C):
at least one synthetic resin film (insulator layer can be polymer film, Coakley [0230]) having a hollow formed therein (insulator layer openings 155, Coakley [0103] and Figs. 2A-2D and 15-17); and
a conductive plate (conductive layer 140, Coakley [0109, 0112, 0122-0124] and Figs. 1D and 2B) protected by the at least one synthetic resin film (conductive layer 140 layered adjacent to/protected by insulating layer(s) 150(/156), Coakley [0122-0124, 0222-0225] and Figs. 2C-D and 13-17), 
wherein the bus bar has a plate shape (Coakley Figs. 1B-1E) to cover at least one of an upper portion and a lower portion of the plurality of cylindrical secondary battery cells (Coakley Figs. 1F and 4A-4E), and 
the fusing portion is formed at the bus bar in a number corresponding to the number of the plurality of cylindrical secondary battery cells (one fusible link 170 in Coakley Figs. 1D-1E per each battery cell in Fig. 1A; see also Coakley [0109] detailing structure of conductive layer 140 including fusible links 170), 
wherein the conductive plate includes:
a welding portion (contact pads 160 of conductive layer 140, Coakley [0109] and Figs. 2B-2D) provided to be coupled to one cylindrical secondary battery cell among the plurality of cylindrical secondary battery cells by welding (conductive layer surface sublayer is electrically connected to battery cell terminals via welding, Coakley [0098-0099, 0115, 0126, 0128] and Fig. 9);
a hole formed along a periphery of the welding portion (contact pad 160 is partially surrounded by conductive layer channel 210 that defines the boundaries of contact pad 160; conductive layer channel 210 has a shape of a partially open ring structure; Coakley [0122] and Fig. 2B);
a large-area plate portion (islands 142 in main body of conductor 140, Coakley [0110-0111] and Fig. 1D) spaced apart from the welding portion by the hole to be distinguished from the welding portion (142 spaced from 160 by hole 210 within 140, Coakley Figs. 1D and 2B); and
the fusing portion formed to connect the welding portion and the large-area plate portion (fusible links 170 connect contact pads 160 to islands 142 within 140, Coakley [0109] and Figs. 1D-1E, 2B-2D) so as to be cut off when an overcurrent flows at the conductive plate (fusible link 170 cross-sectional area determined by desired fuse current rating, Coakley [0127]), and
wherein the hole (slot 220 within 150 as shown in Figs. 2A and 2C is an optional feature per Coakley [0129]; Coakley Fig. 2D shows more of insulating layer 150 covering hole 210 except for slits 230 allowing for flexibility), the large-area plate portion, the fusing portion (islands 142 of main body of 140 as well as fusible links 170 all covered by insulating layer 150, Coakley Figs. 1B-1E and 2A-2D) and a peripheral portion of the welding portion (insulating layer 150 supports contact pad/welding portion 160 around pad periphery up to insulating layer boundary 159, Coakley [0123] and Figs. 2C) are covered by the at least one synthetic resin film (insulating layer 150 as previously cited) while only an interior portion of the welding portion is exposed to the outside through the hollow (opening 155 in insulating layer 150 only exposes contact pad/welding portion 160 of conductive layer 140 to the outside up to insulator boundary 159, Coakley Figs. 2A-2D and [0108, 0123-0124]; see also Figs. 13-16) (see annotation below of Coakley Figs. 2A-C), 
wherein the hole, the large-area plate portion, the fusing portion, and the welding portion are all coplanar (contact pad 160 substantially planar within conductive layer 140, Coakley [0126]; 210/142/170/160 shown coplanar as layer 140 in Coakley Figs. 1D-1F, 2B, 14-17).

    PNG
    media_image1.png
    584
    703
    media_image1.png
    Greyscale

	The above-cited embodiment of Coakley fails to disclose “wherein the welding portion has a width along a first direction and a length along a second direction, the width being less than the length, and wherein the fusing portion is parallel to the first direction and perpendicular to the second direction.”
	However, Coakley does teach in Fig. 7B a welding portion having a width along a first direction and a length along a second direction, the width being less than the length (i.e., rectangular – contact pad 160 of conductive layer 140 shown as rectangular in Coakley Fig. 7B – annotation below) and a fusing portion is parallel to the first direction and perpendicular to the second direction (fusible link 170 parallel to width/X-direction and perpendicular to length/Y-direction of rectangular 160 in Coakley Fig. 7B). Coakley Figs. 7E-7F show this embodiment of rectangular conductive portions used between two insulating layers to form the overall power connector sheet. 

    PNG
    media_image2.png
    464
    607
    media_image2.png
    Greyscale

	Therefore, it would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the circular welding portion of one Coakley embodiment with the rectangular welding portion as taught to be known in the art by another Coakley embodiment as needed to meet desired design requirements. Further, changing the shape of the welding portion (i.e., from circular to rectangular) is a choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed welding portion was significant (MPEP 2144.04 IV B).
Thus, instant claim 1 is rendered obvious.

Regarding claim 4, modified Coakley teaches the limitations of claim 1 above and teaches that the bus bar is configured so that two synthetic resin films (first and second insulating layer made of polymeric material, Coakley [0105-0106]) are coupled to an upper surface and a lower surface of the conductive plate, respectively (conductor 140 disposed between two insulators 150 and 156 on both surfaces of 140, Coakley [0164, 0222-0225]; Coakley Fig. 7F specifically shows the rectangular conductive portions used between two insulating layers to form the overall power connector sheet).

Regarding claim 6, modified Coakley teaches the limitations of claim 1 above and teaches two synthetic resin films (first and second insulating layer made of polymeric material, Coakley [0105-0106]) are respectively coupled to an upper side and a lower side of the conductive plate to surround the conductive plate (conductor 140 disposed between/surrounded by two insulating layers 150 and 156, Coakley [0164, 0222-0225]; Coakley Fig. 7F specifically shows the rectangular conductive portions used between two insulating layers to form the overall power connector sheet).

Regarding claim 7, modified Coakley teaches the limitations of claim 1 above and teaches a width of the fusing portion is smaller than a width of the hole (width of fusible length 170 smaller than width of peripheral hole 210 within layer 140 as shown in Coakley Fig. 2B; 170 has small cross-sectional area for desirably low fuse current rating, Coakley [0127]; as annotated above, Coakley Fig. 7B also shows the fuse 170 narrower than the peripheral hole surrounding rectangular welding portion 160).

Regarding claim 9, modified Coakley teaches the limitations of claim 1 above and teaches a secondary battery pack (battery pack assembly 103, Coakley [0004, 0102, 0119]), comprising a secondary battery module (subsets form battery pack with interconnects, Coakley [0119]) defined in claim 1.

Regarding claim 10, modified Coakley teaches the limitations of claim 1 above and teaches a vehicle (electric/hybrid vehicle, Coakley [0183]), comprising a secondary battery module defined in claim 1 (interconnects of battery cells of invention used for electric/hybrid vehicle battery cells, Coakley [0183-0186]).

Regarding claim 11, modified Coakley discloses a secondary (lithium-ion cells, Coakley [0002, 0102]) battery module (subsets 110/120 of battery cells connected to form battery pack assembly, Coakley [0004, 0087, 0119]), comprising:
a plurality of cylindrical (cylindrical shape exemplified in Coakley Figs. 4D-4E and [0102]) secondary battery cells (lithium ion cells 100, Coakley [0102]) respectively having a battery case (exteriors of cells 100 shown in Coakley Figs. 4D-4E) in which an electrode assembly and an electrolyte are accommodated (an electrode assembly and electrolyte are known components within functional lithium-ion and other rechargeable cells, which are the battery types within the Coakley invention per Coakley [0002, 0102]);
a cell frame at which the plurality of cylindrical secondary battery cells is disposed (Cell supporting structure 107 holding cells 100, Coakley [0148] and Figs. 4D-4E); and
a bus bar (interconnect circuit 130, Coakley Figs. 1E-1F, 2D, and 7E-7F) electrically connected to the plurality of cylindrical secondary battery cells (interconnect circuits allow for electrical connection of subsets of battery cells, Coakley [0119-0120]) and having a fusing portion (fusible link 170 in conductor layer 140, Coakley [0122, 0127] and Figs. 2B- 2D) that is defined by a hole (conductive layer channel 210 has a shape of a partially open ring structure except for fuse 170, Coakley [0122] and Fig. 2B), wherein the bus bar has 
at least one synthetic resin film (insulator layer can be polymer film, Coakley [0230]) having a hollow formed therein (insulator layer openings 155, Coakley [0103] and Figs. 2A-2D and 15-17), and 
a conductive plate (conductive layer 140, Coakley [0109, 0112, 0122-0124] and Figs. 1D and 2B) protected by the at least one synthetic resin film (conductive layer 140 layered adjacent to/protected by insulating layer(s) 150(/156), Coakley [0122-0124, 0222-0225] and Figs. 2C-D and 13-17) having a welding portion (contact pads 160 of conductive layer 140, Coakley [0109] and Figs. 2B-2D; conductive layer surface sublayer is electrically connected to battery cell terminals via welding, Coakley [0098-0099, 0115, 0126, 0128] and Fig. 9), and
wherein the fusing portion is entirely coplanar with the conductive plate (contact pad 160 substantially planar within conductive layer 140 including fusing portion 170, Coakley [0126] and Figs. 1D-1F, 2B, 14-17), and the fusing portion (170 covered by 150, see annotation below of Coakley Figs. 2A-2C), the hole (slot 220 within 150 as shown in Figs. 2A and 2C is an optional feature per Coakley [0129]; Coakley Fig. 2D shows more of insulating layer 150 covering hole 210 except for slits 230 allowing for flexibility; see also annotation below) and a peripheral portion of the welding portion (insulating layer 150 supports contact pad/welding portion 160 around pad periphery up to insulating layer boundary 159, Coakley [0123] and Figs. 2C) are covered by the at least one synthetic resin film (see annotation below).

    PNG
    media_image1.png
    584
    703
    media_image1.png
    Greyscale

The above-cited embodiment of Coakley fails to disclose “wherein the welding portion has a width along a first direction and a length along a second direction, the width being less than the length, and wherein the fusing portion is parallel to the first direction and perpendicular to the second direction.”
	However, Coakley does teach in Fig. 7B a welding portion having a width along a first direction and a length along a second direction, the width being less than the length (i.e., rectangular – contact pad 160 of conductive layer 140 shown as rectangular in Coakley Fig. 7B – annotation below) and a fusing portion is parallel to the first direction and perpendicular to the second direction (fusible link 170 parallel to width/X-direction and perpendicular to length/Y-direction of rectangular 160 in Coakley Fig. 7B). Coakley Figs. 7E-7F show this embodiment of rectangular conductive portions used between two insulating layers to form the overall power connector sheet. 

    PNG
    media_image2.png
    464
    607
    media_image2.png
    Greyscale

	Therefore, it would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the circular welding portion of one Coakley embodiment with the rectangular welding portion as taught to be known in the art by another Coakley embodiment as needed to meet desired design requirements. Further, changing the shape of the welding portion (i.e., from circular to rectangular) is a choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed welding portion was significant (MPEP 2144.04 IV B).
Thus, instant claim 11 is rendered obvious.

Regarding claim 12, modified Coakley teaches the limitations of claim 11 and further teaches that the conductive plate includes: 
the welding portion (contact pad 160 if conductive layer 140, Coakley [0161]) provided to be coupled to one cylindrical secondary battery cell among the plurality of cylindrical secondary battery cells by welding (conductive layer surface sublayer is electrically connected to battery cell terminals via welding, Coakley [0098-0099, 0115, 0126, 0128] and Fig. 9);
a hole formed along a periphery of the welding portion (contact pad 160 is partially surrounded by conductive layer channel 210 that defines the boundaries of contact pad 160; conductive layer channel 210 has a shape of a partially open ring structure; Coakley [0122] and Figs. 2B and 7B annotated above); 
a large-area plate portion (islands 142 in main body of conductor 140, Coakley [0110-0111, 0164] and Fig. 7B, annotated above) spaced apart from the welding portion by the hole to be distinguished from the welding portion (142 spaced from 160 by hole 210 within 140, Coakley Figs. 1D, 2B, and 7B annotated above); and 
the fusing portion formed to connect the welding portion and the large-area plate portion (fusible links 170 connect contact pads 160 to islands 142 within 140, Coakley [0109] and Figs. 1D-1E, 2B-2D, and 7B annotated above) so as to be cut off when an overcurrent flows at the conductive plate (fusible link 170 cross-sectional area determined by desired fuse current rating, Coakley [0127, 0161]), and 
wherein the hole, the large-area plate portion, and the fusing portion are further covered by the at least one synthetic resin film (220 optional such that 150 covers 210, Coakley [0129] and Figs 2C-2D; Conductor 140 is disposed between two insulators 150 and 156 collectively forming conductor assembly 131, Coakley [0164] and Figs. 7E-7F), while only an interior portion of the welding portion is exposed to the outside (hollow 155 exposes only center of 160, with periphery of 160 being covered by 150 up to edge 159, Coakley [0123] and Fig 2B; modified to be that in Fig. 7B as annotated above; see also Figs. 13-17). 


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coakley as applied to claim 1 above, and further in view of Lee (US 2020/0168878 A1, as cited within previous Office actions).
Regarding claim 8, modified Coakley teaches the limitations of claim 1 above and teaches an embodiment in which the welding portion is divided into a first resistance welding portion and a second resistance welding portion (first and second contacts of contact pads electrically connected to battery cells, connection can be via resistance welding; Coakley [0008, 0015, 0115, 0155, 0232-0233] and Figs. 21A, 23B, 27B) but fails to teach such formed by a cut portion at the center of the welding portion
Lee, which is analogous in the art of bus bars with fuse portions, teaches that a welding portion (130, Lee Figs. 2-3) is divided into a first resistance welding portion and a second resistance welding portion (two groupings of “E” on two halves of electrode tab 130 shown in Lee Figs. 3, which are the points melted by electric current – i.e. resistance welding – to join 130 to 111 per Lee [0059-0060]) by a cut portion formed at the center of the welding portion (slit “S” cut into electrode tab 130, Lee Fig. 3 and [0060]). Lee [0060] teaches that such a configuration of dual resistance welding portions is beneficial to prevent heat deterioration from welding current flow.
A person having ordinary skill in the art would have found it obvious to modify this welding portion of Coakley (especially since Coakley teaches that the conductor layer and contact portions can take on various shapes as cited above) to have the structure taught by Lee such that it was divided into a first resistance welding portion and a second resistance welding portion by a cut portion formed at the center of the welding portion, with the motivation to prevent heat deterioration from welding current flow as also taught by Lee.
Thus, claim 8 is rendered obvious.

Response to Arguments
Applicant's arguments filed 09/16/2022, regarding the shape of the welding portion (Remarks pages 8-9), have been fully considered but they are not persuasive. Page 9 of Remarks filed 9/16/22 assert that the welding portion having a rectangular shape, as claimed in the instant amendment, would be cheaper and easier to manufacture; however, nowhere in the originally filed Specification . Though the previously applied 35 USC 102 rejection is overcome by the amendment, the new 35 USC 103 ground of rejection is applied above still relying upon Coakley and made in view of the amendment.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.:
Igarashi (US 2018/0366711 A1) teaches:
battery pack 11 with case 15, [0031] and fig 1
cylindrical batteries 13, [0031] and fig 1
busbars 100, [0031] and fig 1
electrode contact portion 37 within busbar 100, [0039] and figs 1-2
constricted/fuse portion 39, [0039-0040] and figs 1-2
rectangular shape of terminal portion 35 (including 37 and 39), [0038-0039] and figs 1-2

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728